DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1, line 15, “an insert portion” should be --the insert portion--, because “an insert portion” is already in line 13.

Claim Rejections - 35 USC § 112
3.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 8, “a lateral side” is confusing.  What is a difference between “a lateral side” with first and second lateral sides as claimed in claim 1?


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (8,167,634) in view of Hu et al. (6,447,311).
Regarding claim 1, Fujiwara et al. disclose high voltage connector, comprising:
a housing body (55 and 61, figure 10), being provided with a terminal accommodating body (41, figure 10) therein, and having a recess portion (a groove that retained a member 150, figure 10), a first guiding member (a FIGURE A below), and a second guiding member (at other side); wherein the terminal accommodating body is exposed out of the housing body from a first end side of the housing body (figure 3), the recess portion being formed at the first end side of the housing body so as to surround the terminal accommodating body (figure 10), and the first guiding member and the second guiding member being respectively formed on a first lateral side and a second lateral side of the housing body;
a shielding case (153, figure 10), being embedded in the housing body for covering the terminal accommodating body; and
a seal ring (150, figure 10), being disposed in the recess portion.

    PNG
    media_image1.png
    556
    647
    media_image1.png
    Greyscale

Fujiwara et al. disclose the claimed invention as described above except for a plurality of L-shaped conductive terminals, being fixed in the terminal accommodating body by an insert portion thereof; and two L-shaped signal terminals, being fixed in the terminal accommodating body by an insert portion thereof.
Hu et al., figure 1 shows a plurality of L shaped conductive terminals (3) that including signal terminals and other terminals.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Fujiwara et al. to have the plurality of L shaped conductive terminals (3) that including signal 
	Regarding claims 3-4, the first/second guiding member is provided with a first/a second guide groove thereon.

Allowable Subject Matter
6.	Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 2 and 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov